GIDEON, J.
(dissenting). The Commission and the court have given too broad an interpretation to the term “agricultural laborers” as used in the Industrial Act. The term “agricultural laborers” is found in an exception or proviso to the general words of the act. If the definition of “agriculture” quoted in the opinion is to be adopted as controlling, the employés of creameries in this state are excluded from the benefits of the Industrial Act. No one will contend that such was the intent of the Legislature.
I cannot agree to the statement that practically all the sheepmen and cattlemen of this state are engaged in farming. It may be true that most stockmen have farms, but the stock raisers generally are in no way dependent upon farming as a means of livelihood. I venture the assertion that not ope farmer in ten, who depends upon farming as a means of livelihood in the farming counties of Cache, Weber, Salt Lake and Utah, owns any sheep. In the present case whatever farming the defendant did was merely incidental, or in aid of his business as an owner of and dealer in sheep. If the facts were that owning sheep was merely incidental to farming, then a different rule .might be applicable. But in this case the herder of the sheep in question had nothing to do whatever with the ordinary work of the farm. Such farm laborers only were, in my judgment, intended by the Legislature to be exempt from the benefits of the act.
I therefore dissent.